Title: From George Washington to Robert Alexander, 20 March 1777
From: Washington, George
To: Alexander, Robert



Dear Sir,
Morristown March 20th 1777.

I have waited, as I think you must do me the justice to acknowledge, with a good deal of patience, to see if you were disposed to fulfil your agreement with me, respecting the Land I purchased of you in Maryland. As I hear nothing of your intentions of carrying this matter into execution, and see no greater prospect of its being done now, than when the bargain was first made, I cannot help considering the Affair in a point of view very unfavourable.
I think, any Gentleman, possessed of but a very moderate degree of influence with his Wife, might, in the course of five or six Years (for I think it is at least that time) have prevailed upon her to do an Act of justice, in fulfilling his Bargains and complying with his wishes, if he had been really in earnest in requesting the matter of her; especially, as the inducement which you thought would have a powerful operation on Mrs Alexander, namely the birth of a Child, has been doubled, and tripled.
It is not a very favourable time I acknowledge, to purchase Lands upon the Water; but as this purchase still corresponds with the views I first set out upon, and I have waited your time for the completion of it, with a degree of patience, which few others in my situation would have done, I hope you will give me no further cause to complain of your delays; for I cannot help repeating, and the World will believe, that the fault is not in Mrs Alexander, but yourself, if matters are procrastinated any longer. I am, Sir, Your mo. obt servant,

Go. Washington.

